Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-10 are pending and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/21/2021complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application claims benefit of U.S. Provisional Application No. 62/960255 filed  on 01/13/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6 and 7 and dependent claims 2-5 and 8-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The use of the designations 5-FU and renders the claims indefinite as the recitation is too vague.  The above designations are a simple acronym/abbreviation that has many different meanings in the art and thus the inclusion thereof renders the claims indefinite.  
The first recitation of an abbreviation in the claims should be preceded by the full meaning of the abbreviated term so as to clearly convey what the abbreviation means.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10  are rejected under 35 U.S.C. 103(a) as being unpatentable over by. Hendifar (US 2020/0002412) in view of Buschmann et al. (US 2010/0074955), both  references are cited in instant IDS dated  07/21/2021.


Hendifar teaches a method for the treatment of cachexia, comprising administering to a subject treated with 5- FU a therapeutically effective amount of an agent capable of treating cachexia (para (0015), treating, inhibiting, reducing the severity or likelihood of cancer cachexia is provided, which include administering to a cancer subject with cachexia an effective amount of an inhibitor of IL-1 / IL-1 receptor, wherein the subject has been treated with chemotherapeutics such as irinotecan, 5-fluorouracil and folinic acid for advanced pancreatic cancers. Hendifar teaches that the treatment improves the loss of weight due to cachexia (para [0093], maintain or gain weight and lean body mass)., He teaches that the treatment increases survival rate (para (0009), [0114], improve progression-free survival and overall survival).   He further teaches a pharmaceutical composition for the treatment of cancer, including: 5-FU, an agent for treating cancer cachexia, and a pharmaceutically acceptable carrier (para (0036]-[0037], Compositions capable of inhibiting interleukin - 1 pathway are provided for use in combination with cancer therapeutics in the treatment of cachexia in patients with cancer , especially advanced pancreatic cancer). Finally Hendifar teaches that the anti-cachexia agent and the 5-FU are administered concurrently or separately, in a method of treating cancer cachexia (para [0058]).

However,  Buschmann teaches a method for the treatment of cachexia, comprising administering to a subject, a composition comprising a therapeutically effective amount of a NMDA receptor ligand (claim 33; para [1327]-{1328]), which includes ketamine (para [1294]). Buschmann does teach administering various doses of the NMDA receptor ligand to a subject to determine the effective amount (para [0015], Fig 1; para (0016), Fig 2). Buschmann does teach that the NMDA receptor ligand is administered parenterally (para [1358], i.p.injections).
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Hendifar and Buschmann. An ordinarily skilled artisan would be motivated since both are directed to the treatment of Cachexia, and would be motivated to use an effective amount of ketamine taught by Buschmann  in the method of Hendifar , through routine experimentation, in order to enhance the efficacy of said method toward preventing weight loss in the treated subject and to thereby improve survival rate of said subject. Moreover, 5-FU and ketamine  are individually known in the art as agentsfor treating cachexia, whose efficacy when administered alone is well established as taught above. It is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (CCPA 1980). The idea for combining said compositions flows logically from their  presumption. One skilled in the art would have been imbued with at least a reasonable expectation that Ketamine would be effective in treatment of Cachexia with 5-FU n order to effectively prevent weight loss in the treated subject and to thereby improve survival rate of said subject (CSMC, para {0093)).
	With regards to instant claim 8, it would have been obvious to a person of ordinary skill in the art to treat basal like breast cancer with RPL24 overexpression motivated by the teachings of Wilson-Edell et al. and Van-Durez et al. since the combined teachings clearly discloses the utility of the instantly claimed compound in treatment of breast cancer including those with RPL24 overexpression.
With regards to instant claims 2 and 8, Buschmann teach administering various doses of the NMDA receptor ligand to a subject to determine the effective amount (para [0015], Fig 1; para (0016), Fig 2). Based on such teachings in Buschmann, it would have been obvious to one of ordinary skill in the art to determine the dose of ketamine to be administered to the treated subject, through routine experimentation, in order to effectively prevent weight loss in the treated subject and to thereby improve survival rate of said subject (CSMC, para {0093))..  It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Claims 1-10 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629